department of the treasury internal_revenue_service washington d c date number release date cc dom it a frev-109466-00 uilc internal_revenue_service national_office service_center advice memorandum for nancy rymer accounts resolution branch chief attn richard kisiel op c a a from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject significant service_center advice regarding relief under sec_7508a of the code this responds to your request dated date concerning the application of the statute_of_limitations for filing a refund claim for the taxpayers involved were granted disaster relief under sec_7508a in notice_97_62 1997_2_cb_320 issue in taxpayers in grand forks north dakota and polk county minnesota affected taxpayers were affected by a presidentially_declared_disaster notice_97_62 granted affected taxpayers 6-month extensions of time to file their tax returns under sec_6081 and pay their tax_liability under sec_6161 in addition notice_97_62 provided that under sec_7508a a specified period of time was disregarded in determining whether affected taxpayers timely performed certain acts including the filing of refund claims this period was also disregarded in determining the amount of the refund see sec_7508a and sec_6511 determine the date by which an affected taxpayer must file a refund claim in order to obtain a refund of estimated_tax and withheld income_tax for that was deemed paid on date conclusion to receive a refund of amounts deemed paid on date an affected taxpayer must generally file a claim_for_refund on the earlier of the last date prescribed for filing a refund claim under sec_6511 and the date date that i sec_3 years months and days from the date the amounts were deemed paid as indicated below seven scenarios must be considered facts in grand forks county north dakota and polk county minnesota were declared disaster areas by the president of the united_states the internal_revenue_service service granted affected taxpayers a 6-month extension of time to file the return under sec_6081 and a 6-month extension of time to pay the tax_liability under sec_6161 the service also determined that sec_7508a applied to the affected taxpayers the service issued notice_97_62 which disregarded certain time periods in determining whether affected taxpayers timely performed the acts described in sec_7508 which include the filing of refund claims and in determining the amount of the refund see sec_7508a as to the amount of the refund notice_97_62 applied to affected taxpayers performing acts for which the period for performance had not expired taking extensions into account by date and had started no later than date affected act the disregarded periods prescribed in notice_97_62 fell into two categories if the period for performing an affected act started before date notice_97_62 disregarded days in determining whether the act was performed timely if the period for performing an affected act started on or after date and on or 1an example of an affected act is the filing of a calendar_year individual_income_tax_return the earliest date that a calendar_year individual_income_tax_return could have been filed was date therefore the period for filing such a return started before date in addition an affected taxpayer’s period for filing the calendar_year individual_income_tax_return had not expired before date because all affected taxpayers received a 6-month extension of time to file the return under sec_6081 the filing of a calendar_year individual_income_tax_return is an example of an affected act for which the period of performance started before date see note supra given the 6-month extension of time to file the return under sec_6081 and the 90-day period disregarded under sec_7508a an affected taxpayer could have filed the calendar_year individual_income_tax_return as late as date and it would still have been considered timely before date notice_97_62 disregarded the number of days from the first date for performing the act through date law and analysis under sec_301_6402-3 of the regulations on procedure and administration a properly executed individual original income_tax return or amended_return is a claim_for_refund within the meaning of sec_6511 for the amount of the overpayment disclosed by such return or amended_return there are two limitations on receiving a refund of amounts paid the refund claim must be filed within the statute_of_limitations of sec_6511 and the amount of the refund is limited by sec_6511 both of these limitations must be considered to determine the latest date that a claim may be filed to receive a refund of amounts deemed paid on date i sec_6511 limitation a in general sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in sec_6511 for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period sec_6511 provides that a claim for credit or refund of an overpayment of any_tax imposed by the internal_revenue_code with respect to which the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid which ever of such periods expires later or if no return was filed by the taxpayer within years from the time the tax was paid if an original return is filed for a given tax_year the 3-year statute_of_limitations of sec_6511 for filing a claim_for_refund for that tax_year generally begins to run on the date the return is filed however under sec_6513 if a return is filed before the last date prescribed by law for filing the return the return is deemed filed on such last date under sec_6702 the last day prescribed by law for filing a calendar 3if the calendar_year individual_income_tax_return was filed between date and date the 3-year sec_6511 statute_of_limitations for filing a claim_for_refund began to run on the date such return was filed thus the filing of such a refund claim is an example of an affected act for which the period of performance started on or after date and on or before date year federal_income_tax return was date the last day prescribed by law is not affected by extensions or periods disregarded under sec_7508 and sec_7508a see sec_6513 as to extensions and 38_tc_486 n as to disregarded periods therefore if an affected taxpayer filed the calendar_year federal_income_tax return before date the return was deemed filed on date and the 3-year statute_of_limitations for filing a claim_for_refund started running on date if an affected taxpayer filed the calendar_year federal_income_tax return on or after date then the year statute_of_limitations for filing a claim_for_refund started running on the actual date the tax_return was filed b effect of sec_7508a on the statute_of_limitations sec_7508a and sec_7508 both authorizes the secretary to disregard a period of time in determining whether the acts described in sec_7508 are timely performed sec_7508a applies to individuals who are affected by a presidentially_declared_disaster and sec_7508 applies to individuals who serve in a combat_zone there is currently no case law interpreting the disregarded period under sec_7508a however for purposes of sec_7508 courts and the service have interpreted the disregarded period as a tolling of the statute_of_limitations for timely performing or a suspension of the applicable time limitation for performing acts described in sec_7508 for example sec_7508 and sec_7508a suspend the time limitations in sec_6072 for timely filing an original individual_income_tax_return and toll the sec_6511 statute of limitation applicable to a refund claim filed after an original return is filed see hathaway v commissioner t c memo indicating that sec_7508 suspends the time limitations for certain tax-related activities 513_f2d_1234 ct_cl sec_7508 defers the running of the period of limitations for filing a claim_for_refund during the time that the serviceman is serving in the combat_zone plu sec_180 days g_c_m irs gcm lexis sec_7508 tolls the statutory period for performance of the acts specified in sec_7508 there is no indication in sec_7508 the legislative_history to sec_7508 or court cases that the disregarded period of sec_7508 changes the date prescribed by law for filing a return paying the tax or performing other acts rather sec_7508 tolls the applicable statute_of_limitations or suspends the applicable time limitation 9_tc_756 illustrates the application of of the internal_revenue_code_of_1939 which is the predecessor to sec_7508 to the tolling of the statute_of_limitations in carnrick the taxpayer filed his return for the on date under the internal_revenue_code_of_1939 the statute_of_limitations for making an assessment on the return began to run on date when the return was filed and would ordinarily have expired three years after that date on date however on date the taxpayer went overseas with the armed_forces and he was continuously outside of the united_states until february of the secretary assessed a deficiency against the taxpayer for the tax_year on date the tax_court determined that the assessment was timely because the period of limitations for making an assessment was tolled by for the period that the taxpayer was continuously outside of the united_states and for days thereafter sec_7508a is similar to sec_7508 in that it also provides a disregarded period in determining whether taxpayers affected by a presidentially_declared_disaster timely perform the acts described in sec_7508 one of the acts described in sec_7508 is the filing of a claim for credit or refund see sec_7508 like sec_7508 sec_7508a suspends or tolls the period of limitations for performing an affected act under notice_97_62 certain periods of time were disregarded in determining the timeliness of affected acts for which the period of performance had started before date therefore under notice_97_62 if an affected taxpayer’s statute_of_limitations for filing a claim_for_refund for the tax_year started to run before date sec_7508a tolled the affected taxpayer’s statute_of_limitations for filing a claim_for_refund for the number of days disregarded under notice_97_62 ii sec_6511 limitation on amount of refund a in general sec_6511 provides that if a claim_for_refund was filed by a taxpayer during the 3-year period prescribed in sec_6511 the amount of the refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus any extension of time for filing the return under sec_6513 for purposes of sec_6511 sec_6511 and sec_6512 any portion of tax paid before the last day prescribed for the payment of the tax shall be considered paid on such last day the last day prescribed for paying tax is determined without regard to extensions or disregarded periods see sec_6513 see also 38_tc_486 n sec_6513 provides that for purposes of sec_6511 and sec_6512 any_tax actually withheld from a calendar_year taxpayer’s wages or paid as estimated_tax during a calendar_year is deemed paid on april of the next calendar_year b effect of notice_97_62 on the sec_6511 limitation under notice_97_62 affected taxpayers received a 6-month extension of time to file the tax_return under sec_6081 and an additional days was disregarded under sec_7508a in determining the last date on which a individual_income_tax_return would be considered timely filed sec_6511 specifically refers to extensions of time to file also under sec_7508a sec_90 days are disregarded in determining the amount of the refund thus both the 6-month extension and the 90-day period prolonged the 3-year lookback period of sec_6511 therefore assuming that a refund claim is timely under sec_6511 an affected taxpayer may receive a refund of any amount_paid years months and days before the claim_for_refund was filed under sec_6511 as a result if a refund claim is timely under sec_6511 it may be filed as late as date the date that i sec_3 years months and days after date for a refund of estimated_tax and withheld income_tax deemed paid on date iii application of sec_6511 and sec_6511 to affected taxpayers there are seven scenarios indicating the possible time frames in which an affected taxpayer could have filed the original individual_income_tax_return and claimed a refund in all the scenarios except for the first both an original return and an amended_return are filed a scenario the affected taxpayer filed an original return claiming a refund after date no amended_return was filed the original return in this scenario also functions as a claim_for_refund sec_301_6402-3 under sec_6511 if an original return was filed the claim_for_refund must be filed within years from the date the original return was filed in this scenario the claim_for_refund was filed on the same day as the original return therefore the claim_for_refund was necessarily filed within years from the date when the original return was filed the claim_for_refund in this scenario was filed within the period of limitations of sec_6511 regardless of when the return was filed dixon v united_states cl_ct revrul_76_511 1976_2_cb_428 thus the sec_6511 limitation on the amount of the refund is the only concern in this scenario the affected taxpayer’s refund is limited by sec_6511 and sec_7508a to amounts paid within the years immediately preceding the claim_for_refund plus the period of any extensions of time to file the return and any disregarded period under sec_7508a notice_97_62 granted affected taxpayers a 6-month extension of time to file the return and it disregarded days in determining the amount of any claim_for_refund therefore for purposes of sec_6511 the affected taxpayer may receive a refund of amounts that were paid within years months and days from the date the claim_for_refund was filed the affected taxpayer seeks a refund of amounts that were deemed paid on date thus the affected taxpayer must file the return on or before date the date that i sec_3 years months and days from date to receive a refund of such amounts 4date is a saturday but this is irrelevant in applying sec_6511 in this scenario under sec_7503 when the last date prescribed for performing an act falls b scenario in the second scenario the affected taxpayer files the original return after date but before date and seeks to file an amended_return claiming a refund under notice_97_62 affected acts are those for which the period of performance began to run before date the original return in this scenario was filed after date thus the statute_of_limitations in sec_6511 for filing a claim_for_refund which started to run on the date that the original return was filed did not start to run before date therefore the filing of an amended_return in this scenario is not an affected act and sec_7508a has no effect on the year period of limitations of sec_6511 on filing a timely refund claim the affected taxpayer in this scenario must file the refund claim within years from the date the original return was filed for the claim to be considered timely however the affected taxpayer seeks a refund of amounts that were deemed paid on date therefore as with scenario the claim_for_refund must be filed on or before date so that the refund those amounts will not be precluded by sec_6511 c scenario in the third scenario the affected taxpayer filed the original return on date and seeks to file an amended_return claiming a refund under sec_6511 the affected taxpayer must file a timely claim_for_refund within years from the date the original return was filed the date that i sec_3 years from date is date therefore ordinarily the affected taxpayer would be required to file the claim_for_refund by date for the claim_for_refund to be timely however date is a saturday under sec_7503 when the last day prescribed by law for performing an act falls on a saturday sunday or legal on a saturday sunday or holiday the taxpayer has until the next day that is not a saturday sunday or holiday to timely perform the act in this scenario it is irrelevant that date is a saturday because this date is neither the last day prescribed for filing the tax_return nor the last day prescribed for filing a refund claim for under sec_6511 see stevens v united_states action on decision aod aod lexi sec_82 compare scenario 5the fact that date is a saturday does not affect the amount limitation of sec_6511 under sec_6511 the last day prescribed for filing the claim_for_refund will be years from the date the return was filed the return in this scenario was filed after date therefore the last day prescribed for filing the claim_for_refund under sec_6511 will be sometime after date see n supra holiday the performance of such act shall be considered timely if it is performed on the next succeeding day that is not a saturday sunday or legal_holiday since the affected taxpayer filed the original return on date and the last date for filing the claim_for_refund is a saturday the affected taxpayer may file the claim_for_refund at any time on or before monday date and such claim will be considered timely as with scenario sec_1 and the affected taxpayer in scenario seeks a refund of amounts deemed paid on date ordinarily an affected taxpayer would have to file the claim_for_refund by date the date that i sec_3 years months and days from date in order to prevent sec_6511 from precluding a refund of amounts deemed paid on date however under revrul_66_118 1996_1_cb_290 when the deadline for filing a claim_for_refund is affected by sec_7503 it would obviously nullify the full effectiveness of that section if the limitation of sec_6511 were applied so that a refund of amounts paid would not be allowed because the day that wa sec_3 years from the date the amount was paid fell on a saturday sunday or legal_holiday therefore the language in sec_7503 that the filing will be considered timely if it is performed on the next succeeding day is interpreted to mean that the filing is treated as if it had in fact occurred on the last day otherwise prescribed for such filing in this scenario an affected taxpayer’s claim_for_refund on an amended_return filed on date will be considered to have been filed on date therefore the affected taxpayer may receive a refund of amounts that were deemed paid on date d scenario in the fourth scenario the affected taxpayer filed the original return after date but before date and seeks to file an amended_return claiming a refund under notice_97_62 affected acts are those for which the period of performance began to run before date the original return in this scenario was filed after date thus the statute_of_limitations in sec_6511 for filing a claim_for_refund which began when the return was filed did not start to run before date therefore the filing of an amended_return in this scenario is not an affected act and sec_7508a has no effect on the sec_6511 limitation on filing a timely claim_for_refund to file a timely claim_for_refund the affected taxpayer in this scenario must file the claim within years from the date the original return was filed sec_6511 does not limit the amount of the affected taxpayer’s refund in this scenario sec_6511 only limits the amount of a refund if amounts were paid more than 3-years before the claim_for_refund was filed plus extensions under sec_6081 and disregarded time periods under sec_7508a as with scenario sec_1 and date is the date which i sec_3 years months and days from date the date the sought amounts were deemed paid however in this scenario the 3-year statute_of_limitations under sec_6511 for filing a claim_for_refund will expire before date because the original return was filed before date therefore as long as the affected taxpayer files a claim_for_refund within years of the date the original return was filed the amount of the refund will not be limited by sec_6511 e scenario in the fifth scenario the affected taxpayer filed the original return on or after date and on or before date and seeks to file an amended_return claiming a refund under notice_97_62 affected acts are those for which the period of performance began to run before date the original return in this scenario was filed sometime between date and date thus the statute_of_limitations in sec_6511 for filing a claim_for_refund which began to run when the original return was filed started to run before date hence the filing of a claim_for_refund in this scenario is an affected act notice_97_62 provides that for affected acts the period of performance of which began on or after date and on or before date the number of days between the date that the period commenced and date will be disregarded under sec_7508a in determining whether the act was performed timely in this scenario the number of days from the date the original return was filed and date are added to the 3-year period of limitations for filing a claim_for_refund under sec_6511 to determine if the claim_for_refund is timely the date that i sec_3 years plus the number of days disregarded under notice_97_62 in this scenario is date therefore the affected taxpayer’s claim_for_refund in this scenario will be timely if it is filed on or before date as with scenario the sec_6511 limitation on the amount of the refund is not an issue in this scenario the claim_for_refund must be filed on or before date to be considered timely and sec_6511 only limits refund amounts for timely claims that are filed after date if the affected taxpayer files a timely claim_for_refund in this scenario on or before date the affected taxpayer may receive a refund of amounts deemed paid on date f scenario in the sixth scenario the affected taxpayer filed the original return on or after date but before date and seeks to file an amended_return claiming a refund under notice_97_62 affected acts are those for which the period of performance began to run before date the original return in this scenario was filed sometime between date and date thus the statute_of_limitations in sec_6511 for filing a claim_for_refund which began to run when the original return was filed started to run before date hence the filing of a claim_for_refund in this scenario is an affected act notice_97_62 provides that for affected acts the period of performance of which began before date days will be disregarded under sec_7508a in determining whether the act was performed timely in this scenario days are added to the 3-year period of limitations for filing a claim_for_refund under sec_6511 to determine if the refund claim is timely therefore the affected taxpayer’s claim_for_refund in this scenario will be timely if it is filed on or before the date that i sec_3 years and days from the date the original return was filed as with scenario sec_4 and the sec_6511 limitation on the amount of the refund is not an issue in this scenario the claim_for_refund must be filed on or before the date that i sec_3 years and days from the date the original return was filed to be considered timely and sec_6511 only limits refund amounts for timely claims that are filed after date the 3-year and 90-day limitations_period under sec_6511 in this scenario will expire before date therefore if the affected taxpayer files a timely claim_for_refund in this scenario the affected taxpayer may receive a refund of amounts deemed paid on date g scenario in the seventh scenario the affected taxpayer filed the original return for before date and seeks to file an amended_return claiming a refund under sec_6513 for purposes of sec_6511 any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day the last day prescribed for filing is determined without regard to filing extensions or disregarded periods under sec_7508a therefore the original return in this scenario was deemed filed on date under notice_97_62 affected acts are those for which the period of performance began to run before date the original return in this scenario was deemed filed on date thus the statute_of_limitations in sec_6511 for filing a claim_for_refund which began to run when the original return was deemed filed started to run before date hence the filing of a claim_for_refund in this scenario is an affected act notice_97_62 provides that for affected acts the period of performance of which began before date days will be disregarded under sec_7508a in determining whether the act was performed timely in this scenario days are added to the 3-year period of limitations for filing a claim_for_refund under sec_6511 to determine if the claim_for_refund was timely therefore the affected taxpayer’s claim_for_refund in this scenario was timely if it was filed on or before date the date that i sec_3 years and days from the date the original return was deemed filed as with scenario sec_4 and the sec_6511 limitation on the amount of the refund is not an issue in this scenario the claim_for_refund must be filed on or before the date that i sec_3 years and days from the date the original return was deemed filed to be considered timely and sec_6511 only limits refund amounts for timely claims that are filed after date the sec_6511 limitations_period in this scenario expired on date which was before date therefore if the affected taxpayer in this scenario filed a timely claim_for_refund the affected taxpayer may receive a refund of amounts deemed paid on date if you have any questions please contact bridget finkenaur pincite0 curtis g wilson by michael l gompertz assistant to the branch chief branch
